  Case 3:19-cv-01090-K Document 27 Filed 12/16/20        Page 1 of 13 PageID 162



                IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF TEXAS
                          DALLAS DIVISION

J&J SPORTS PRODUCTIONS, INC,             §
as Broadcast Licensee of the May 7, 2016 §
Saul Alvarez v. Amir Khan WBC World §
Middleweight Championship Fight          §
Program.,                                §
                                         §
              Plaintiff,                 §
                                         §
v.                                       §         Civil Action No. 3:19-CV-1090-K
                                         §
1) JJRM, LLC, individually, and d/b/a    §
THE JOINT and n/k/a ICON                 §
RESTAURANT & BAR; and                    §
2) KINDAL L. BLACK a/k/a KINBAC          §
BLACK, individually, and d/b/a THE       §
JOINT and n/k/a ICON RESTAURANT §
& BAR; and 3) LORI A. ALEXANDER, §
individually, and d/b/a THE JOINT and §
n/k/a ICON RESTAURANT & BAR,             §
                                         §
              Defendants.                §

                   MEMORANDUM OPINION & ORDER

      Before the Court is Plaintiff J&J Sports Productions, Inc.’s Motion for Summary

Judgment and Brief in Support (the “Motion for Summary Judgment”) (Doc. No. 24).

Defendants JJRM, LLC, individually, and d/b/a The Joint and n/k/a Icon Restaurant &

Bar (“JJRM, LLC”); and Kindal L. Black a/k/a Kinbac Black, individually, and d/b/a The

Joint and n/k/a Icon Restaurant & Bar (“Kindal Black”); and Lori A. Alexander,

individually, and d/b/a The Joint and n/k/a Icon Restaurant & Bar, (collectively, the


                                          1
  Case 3:19-cv-01090-K Document 27 Filed 12/16/20           Page 2 of 13 PageID 163



“Defendants”) did not file responses to Plaintiff’s Motion for Summary Judgment.

After careful consideration of the Motion for Summary Judgment, summary judgment

evidence, the record, and the applicable law, the Court GRANTS the Motion for

Summary Judgment for the following reasons.

   I.      Factual and Procedural History

        Plaintiff J&J Sports Productions, Inc. (“Plaintiff”) markets and licenses

commercial exhibitions of pay-per-view prizefight events.        Plaintiff is the license

company that was exclusively authorized to sub-license the telecast of Saul Alvarez v.

Amir Khan WBC World Middleweight Championship Fight Program, including all of the

undercard or preliminary bouts (collectively the “Event”), at closed-circuit locations,

such as theaters, arenas, bars, restaurants and the like across Texas. The Event could

only be shown in a commercial establishment if that establishment was contractually

authorized to do so by Plaintiff in exchange for a fee. To prevent unauthorized

interception or viewing of the Event, the satellite transmission the Event was

electronically coded or scrambled and was not available to the general public. After an

establishment was contractually authorized to receive the Event, Plaintiff provided the

electronic decoding capabilities and satellite coordinates necessary to receive the signal

of the Event. Defendants did not contract with Plaintiff, or any of its agents, to obtain

the rights to broadcast the Event.

        On May 7, 2016, the day of the Event, without authorization, Defendants

intercepted or received or assisted in the interstate communication of the Event, and

                                            2
  Case 3:19-cv-01090-K Document 27 Filed 12/16/20           Page 3 of 13 PageID 164



broadcast or assisted in the broadcast of the Event to patrons within their

establishment. Plaintiff’s Auditor entered the establishment on the night of the Event

and observed the Event being telecast on 15 televisions. Defendants’ establishment had

a maximum capacity of 250 people. During the three times that Plaintiff’s Auditor

counted the number of patrons, the headcounts were 45, 55, and 80 people.

      On May 6, 2019, Plaintiff filed this action against Defendants for violation of

the Federal Communications Act of 1934 (“FCA”). 47 U.S.C. §§ 553, 605. Plaintiff

seeks $10,000 in statutory and $50,000 in additional damages, plus attorney’s fees,

post-judgment interest, and costs. On July 1, 2019, Defendants filed its Answer to

Plaintiff’s Complaint, denying liability under the FCA.

      On August 14, 2020, Plaintiff moved for summary judgment on the grounds

that Defendants violated Section 605 of the FCA. In support of its motion, Plaintiff

submitted: the Affidavit of Thomas P. Riley, the Closed Circuit Television License

Agreement,   the   Affidavit   Laitalain   Walker   (“Plaintiff’s   Auditor”)   (including

photographs), a copy of the Rate Card for the Event, the Affidavit of David M. Diaz

(Plaintiff’s attorney), JJRM, LLC’s Responses to Plaintiff’s First Requests for

Admission, Kindal Black’s Responses to Plaintiff’s First Requests for Admission, and a

copy of videos taken by Plaintiff’s Auditor.

      Resolution of this Motion for Summary Judgment will dispose of all issues and

parties in this case. As earlier noted, Defendants did not file a response to the Motion

for Summary Judgment.

                                            3
  Case 3:19-cv-01090-K Document 27 Filed 12/16/20           Page 4 of 13 PageID 165



   II.      Applicable Law

         Summary judgment is appropriate when the pleadings, affidavits, and other

summary-judgment evidence show that no genuine issue of material fact exists and the

moving party is entitled to judgment as a matter of law. FED. R. CIV. P. 56(c); Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986). A “material fact” is a fact that under the

applicable substantive law “might affect the outcome of the suit.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute of “a material fact is ‘genuine’ . . . if

the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Id. All evidence and reasonable inferences must be viewed in the light most

favorable to the nonmovant, and all disputed facts resolved in favor of the nonmovant.

See United States v. Diebold, Inc., 369 U.S. 654, 655 (1962); Boudreaux v. Swift Transp.

Co., 402 F.3d 536, 540 (5th Cir. 2005).

         The moving party bears the burden of identifying those portions of the record it

believes demonstrates the absence of a genuine issue of material fact. Celotex, 477 U.S.

at 322–25. Once a movant makes a properly supported motion, the burden shifts to

the nonmovant to show the existence of a genuine fact issue for trial; however, the

nonmovant may not rest upon allegations in the pleadings to make such a showing.

Anderson, 477 U.S. at 256–57. Conclusory allegations, unsubstantiated assertions, or a

mere scintilla of evidence cannot defeat a motion for summary judgment. See id. at

249–52; Boudreaux, 402 F.3d at 540. “Where critical evidence is so weak or tenuous on

an essential fact that it could not support a judgment in favor of the nonmovant, or

                                            4
  Case 3:19-cv-01090-K Document 27 Filed 12/16/20         Page 5 of 13 PageID 166



where it is so overwhelming that it mandates judgment in favor of the movant,

summary judgment is appropriate.” Alton v. Tex. A&M Univ., 168 F.3d 196, 199 (5th

Cir. 1999). If the nonmovant fails to make a sufficient showing to prove the existence

of an essential element to the case and on which the nonmovant will bear the burden

of proving at trial, summary judgment must be granted. Celotex, 477 U.S. at 322. The

nonmovant must cite specific facts in the record to survive a motion for summary

judgment, as “Rule 56 does not impose upon the district court a duty to sift through

the record in search of evidence to support a party’s opposition to summary judgment.”

Adams v. Travelers Indem. Co. of Conn., 465 F.3d 156, 164 (5th Cir. 2006) (quoting Ragas

v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998)); see FED. R. CIV. P.

56(c)(3).

       Defendants filed no response to the Motion for Summary Judgment.            This

failure does not permit the Court to enter a “default” summary judgment. Eversley v.

Mbank Dallas, 843 F.2d 172, 174 (5th Cir. 1988). Normally, [a] summary judgment

nonmovant who does not respond to the motion is relegated to [its] unsworn pleadings,

which do not constitute summary judgment evidence.” Bookman v. Schubzda, 945 F.

Supp. 999, 1002 (N.D. Tex. 1996) (citing Solo Serve Corp. v. Westowne Assocs., 929 F.2d

160, 165 (5th Cir. 1991)) (Fitzwater, J.). In this case, there is testimony presented by

way of admissions contained within Defendants’ Answer that the court must consider

because it is part of the record.



                                           5
  Case 3:19-cv-01090-K Document 27 Filed 12/16/20            Page 6 of 13 PageID 167



   III.   Analysis

       Plaintiff has elected to proceed pursuant to 47 U.S.C. § 605 because the

“transmission of the Event originated via satellite.” Doc. No. 24 at 8; Aff. of Thomas

P. Riley; see also Kingvision Pay-Per-View v. Marinelarena, No. EP-01-CA-0155-EP 2002,

U.S. Dist. LEXIS 25894 (W.D. Tex. Mar. 28, 2002) (citing Prostar v. Massachi, 239

F.3d 669, 673 (5th Cir. 2001)).

       Section 605 is violated when one “intercept[s] any radio communication . . .

receive[s] or assist[s] in receiving any interstate or foreign communication by radio and

use[s] such communication . . . for his own benefit or for the benefit of another not

entitled thereto.” 47 U.S.C. § 605(a). Plaintiff may bring a private right of action

under Section 605 to obtain statutory damages. See § 605(d) (6), (e)(3)(C)(ii). To

establish liability under Section 605, a strict liability statute, Plaintiff need only prove

(1) that the Event was exhibited in Defendants’ establishment and (2) Plaintiff did not

authorize the particular exhibition of the Event. See Garden City Boxing Club, Inc. v.

Vinson, No. 3.03-CV-0700-BD(P), 2003 WL 22077958, at *3 (N.D. Tex. Sept. 3,

2003); Joe Hand Promotions, Inc., v. Lee, No. H-11-2904, 2012 WL 1909348, at *3 (S.D.

Tex. May 24, 2012). Plaintiff relies on the following uncontroverted summary

judgment evidence: Affidavit of Thomas P. Riley, Affidavit of Laitalain Walker

(“Plaintiff’s Auditor”), Closed Circuit Television License Agreement between Plaintiff

and the promoter of the Event, admissions made by Defendant JJRM, LLC and



                                             6
  Case 3:19-cv-01090-K Document 27 Filed 12/16/20           Page 7 of 13 PageID 168



Defendant Kindal Black, and videos taken by Plaintiff’s Auditor of the Event being

broadcast in Defendants’ establishment.

      The Affidavit of Thomas P. Riley, one of Plaintiff’s attorneys, establishes that

the Event was legally available to commercial establishments in Texas only through an

agreement with Plaintiff. The affidavit establishes that on May 7, 2016 without

authorization Defendants intercepted and received or assisted in the interception and

receipt of the transmission of the Event and broadcast or assisted in the broadcast of

the Event to the patrons of Defendants’ establishment. The Affidavit of Laitalain

Walker states that on the night of the Event, Plaintiff’s Auditor observed the Event

being exhibited on 15 televisions at Defendants’ establishment and included photos of

the Event on screens inside the establishment. Defendants admit that the Event was

shown in Defendants’ establishment on May 7, 2016 without authorization to do so.

See JJRM, LLC’s Resp. to Pl.’s First Req. for Admis. 2–8; Kindal Black’s Resp. to Pl.’s

First Req. for Admis. 2–7. The license agreement grants Plaintiff the exclusive right to

license the Event to commercial establishments in the United States, including Texas.

      Defendants are further liable for violations of the FCA because Defendants had

a right and ability to supervise the activities of the establishment and had an obvious

and direct financial interest in exploitation of the copyright material. Doc. No 6 at 1–

2; JJRM, LLC’s Resp. to Pl.’s First Req. for Admis. 7; Kindal Black’s Resp. to Pl.’s First

Req. for Admis. 6–7. The Court observes that the FCA “expressly prohibit[s] assisting

third parties in intercepting or receiving unauthorized communications, and have been

                                            7
  Case 3:19-cv-01090-K Document 27 Filed 12/16/20               Page 8 of 13 PageID 169



interpreted to allow [an aggrieved person] to hold [a person] individually [vicariously]

liable if he had (1) the right and ability to supervise the unauthorized activities of the

establishment in those activities and (2) an obvious and direct financial interest in

those activities.” Joe Hand Promotions, Inc. v. 152 Bronx, L.P., 11 F. Supp. 3d 747, 753

(S.D. Tex. 2014) (collecting cases). Because Defendants admit to both necessary

elements for liability, they are liable.

       Further, Defendants admit that they held a TABC liquor permit for the

establishment on the night of the Event. See Doc No. 6 at 1–2; JJRM, LLC’s Resp. to

Pl.’s First Req. for Admis. 7, 9; see also Kindal Black’s Resp. to Pl.’s First Req. for Admis.

8. Therefore, Defendants are liable for the illegal exhibition on the Event in the

establishment. 152 Bronx, 11 F. Supp. 3d at 754; J & J Sports Productions, Inc. v.

Garcia, No. H-08-1675, 2009 WL 2567891, at *3 (S.D. Tex. Aug. 14, 2009)

(“Defendant is responsible for broadcast at the Event at her establishment because she

holds the liquor license.”) (citing Joe Hand Promotions, Inc. v. Roberson Management, No.

H-05-3793,     2006     WL     2346308,      at   *1    (S.D.    Tex.   Aug.    11,    2006)

and Garden City Boxing Club, 2003 WL 22077958, at *2 (holding that the person that

holds the liquor license for the establishment must “maintain exclusive occupancy and

control of the [establishment] under Texas law.”)).

       For the reasons herein stated, no disputed issues of material fact exist with regard

to Plaintiff’s claims, and Plaintiff is entitled to judgment as a matter of law.

Accordingly, the Court grants Plaintiff’s Motion for Summary Judgment.

                                              8
  Case 3:19-cv-01090-K Document 27 Filed 12/16/20         Page 9 of 13 PageID 170



   IV.    Damages, Attorney’s Fees, and Costs

      Plaintiff seeks statutory damages rather than actual damages against Defendants

under Section 605. See 47 U.S.C. § 605(e)(3)(C)(i) (stating that a party violated under

47 U.S.C. § 605 may elect to receive either statutory damages or actual damages); see

also Joe Hand Promotions, Inc. v. Alima, No. 3:13-CV-0889-B, 2014 WL 1632158, at *3

(N.D. Tex. Apr. 22, 2014) (“Although Defendants likely violated both §§ 553 and 605,

Joe Hand cannot recover under both provisions. The Court will therefore focus only

on the award of damages under § 605 because it allows for greater recovery by Joe

Hand.”) (citations omitted) (Boyle, J.) (hereafter “Alima”). Statutory damages under

Section 605 must be awarded in an amount “not less than $1,000 or more than

$10,000, as the court considers just.” 47 U.S.C. § 605(e)(3)(C)(i)(II).

      Plaintiff asks for an award of $10,000, which is the statutory maximum. An

establishment such as the establishment owned, operated, maintained, and/or

controlled by Defendants, which has an approximate maximum occupancy of 250

people, would have been subject to a licensing fee for the Event of $3,200 from

Plaintiff. Aff. of Thomas P. Riley 3. In support of its damages claim, Plaintiff asserts

that it deprived of the value, benefits, and profits derived from the unauthorized

broadcast at the Defendants’ establishment and the value of business investment,

business opportunities and goodwill. See Doc. No. 24 at 11 (citation and quotation

marks omitted). In further support, Plaintiff also submitted the Affidavits of Thomas

P. Riley and Laitalain Walker and the “Rate Card” for the Event. In his affidavit,

                                           9
 Case 3:19-cv-01090-K Document 27 Filed 12/16/20          Page 10 of 13 PageID 171



Thomas P. Riley states that the licensing fee of an establishment the size of the

Defendants’ would have been $3,200. Aff. of Thomas P. Riley 3. The Rate Card

confirms such licensing fee. Doc. No. 24, Ex. A-3. Plaintiff’s Auditor also states in her

affidavit that the establishment’s maximum occupancy is 250 people and that

Defendants’ patrons paid a $10.00 cover charge to enter the establishment and watch

the broadcast of the Event. Aff. of Laitalain Walker 1–2. Considering that Plaintiff

would have charged Defendants $3,200 to license the broadcast, the damage incurred

by Plaintiff, and the need to deter future violations, the Court finds that awarding

statutory damages in the amount of $3,200 is appropriate.

      A party is entitled to additional damages under 47 U.S.C. § 605(e)(3)(C)(ii) if

the defendant is determined to have “willfully” violated Section 605. If the violation

“was committed willfully and for purposes of direct or indirect commercial advantage

or private financial gain,” the Court, in its discretion, may increase the damage awarded

by an amount of not more than $100,000. 47 U.S.C. § 605(e)(3)(C)(ii).

      Plaintiff seeks $50,000 in additional damages because of Defendants’ willful

violation of Section 605. Plaintiff asserts that the transmission of the Event was

“electronically coded or scrambled and was not available to or intended for the use of

the general public” and Defendants “willfully acted to illegally intercept the

transmissions of the Event” because “of the absence of any way in which Defendants

could have ‘innocently’ accessed the broadcast of the Event.” Defendants did charge a

cover fee to enter the establishment and watch the broadcast of the Event, although

                                           10
 Case 3:19-cv-01090-K Document 27 Filed 12/16/20           Page 11 of 13 PageID 172



there is no evidence of a history of similar violations or that Defendants advertised the

broadcast the Event.     Even though there is no direct evidence of willfulness by

Defendants, courts have found similar reasoning to that offered by Plaintiff to

sufficiently establish a “willful” violation of Section 605. See Joe Hand Promotions, Inc.

v. 2 Tacos Bar & Grill, LLC, No. 3:16-CV-01889-M, 2017 WL 373478, at *4 (N.D.

Tex. Jan. 26, 2017) (Lynn, C.J.) (“The Court concludes that [defendants] acted

willfully. Given the limited methods of intercepting closed circuit broadcasting of pay-

per-view events and the low probability that a commercial establishment could

intercept such a broadcast merely by chance . . . .”) (quotation marks omitted); Alima,

2014 WL 1632158, at *5 (finding the argument that the “[d]efendants could not have

innocently accessed the broadcast of the Event” persuasive when determining whether

the defendants “willfully” violated Section 605) (quotation marks omitted); Entm’t by

J & J, Inc. v. Al-Waha Enters., Inc., 219 F. Supp. 2d 769, 777 (S.D. Tex. 2002) (finding

Section 605 was “willfully” violated because of the “limited methods of intercepting

closed circuit broadcasting of pay-per-view events and the low probability that a

commercial establishment could intercept such a broadcast merely by chance . . . .”).

      Based on the de minimis, at best, probability of Defendants inadvertently

intercepting the Event, the Court concludes that Defendants willfully violated Section

605 and additional damages in the amount of three times the base statutory damages,

or $9,600, is reasonable. See Alima, 2014 WL 1632158, at *5 (“Though there is little

guidance how the Court should weigh certain factors when calculating additional

                                           11
 Case 3:19-cv-01090-K Document 27 Filed 12/16/20             Page 12 of 13 PageID 173



damages, many courts have applied [] multipliers of three to five when faced with a

defendant who broadcast an event willfully for his own commercial benefit.”). Plaintiff

is entitled to statutory damages of $3,200 and additional damages of $9,600.

       Plaintiff is also entitled to recover its reasonable attorney’s fees and court costs

incurred from this case under Section 605. See 47 U.S.C. § 605(e)(3)(B)(iii) (“The

court . . . shall direct the recovery of full costs, including awarding reasonable attorneys’

fees to an aggrieved party who prevails.”). Plaintiff requests attorney’s fees from

Defendants in the amount of a one-third contingent fee, or, alternatively, in the

amount of $300 per hour for the time counsel spent on the case through the Motion

for Summary Judgment as presented in the Affidavit of David M. Diaz, the Plaintiff’s

attorney of record. Aff. of David M. Diaz 5. The Court declines to award the one-third

contingent fee requested by counsel. After review of the supporting documentation, the

Court finds that an hourly rate of $300 per hour is a reasonable hourly rate is within

the range of the usual and customary rate charged by attorneys in the Dallas legal

community with similar ability, competence, experience, and skill as Plaintiff’s

attorney. The Affidavit of David M. Diaz states that a minimum of eight hours has

been spent by counsel on this case through the preparation of Plaintiff’s Motion for

Summary Judgment. The Court finds that Plaintiff’s counsel reasonably expended a

minimum of eight hours to prosecute this case successfully. See J & J Sports Prods., Inc.

v. Rest. & Taqueria Cristina, No. 3:11-CV-3104-N BF, 2013 WL 3878589, at *7 (N.D.

Tex. July 29, 2013) (Godbey, J.) (finding and awarding reasonable attorney’s fees based

                                             12
 Case 3:19-cv-01090-K Document 27 Filed 12/16/20            Page 13 of 13 PageID 174



on an estimated minimum number of hours spent on the litigation); J & J Sports Prods.,

Inc. v. Q Cafe, Inc., No. 3:10-CV-02006-L, 2012 WL 215282, at *6 (N.D. Tex. Jan. 25,

2012) (Lindsay, J.) (same). An award of attorney’s fees in the amount of $2,400 is

sufficient and reasonable. Because “the recovery of full costs, including awarding

reasonable attorneys’ fees” must be paid by Defendants to Plaintiff, the Court

determines that Plaintiff is entitled to an award of attorney’s fees in the amount of

$2,400. See 47 U.S.C. § 605(e)(3)(B)(iii). The Court does not award attorney’s fees

for any post-trial and/or appellate work at this time. Plaintiff may seek those should

those attorney’s fees arise. Plaintiff is also entitled to post-judgment interest at the

rate of 0.10%. 28 U.S.C. § 1961.

   V.      Conclusion

        For the foregoing reasons, the Court GRANTS Plaintiff J&J Sports Productions,

Inc.’s Motion for Summary Judgment. A separate final judgment will be entered.

        Plaintiff is entitled to recover from Defendants, jointly and severally: $3,200.00

in statutory damages; $9,600.00 in additional damages for willful violation of Section

605; $2,400.00 in reasonable attorney’s fees; costs; and 0.10% post-judgment interest.

        SO ORDERED.

        Signed December 16th, 2020.

                                          ______________________________________
                                          ED KINKEADE
                                          UNITED STATES DISTRICT JUDGE



                                            13
